Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 1 of 8

Th ny WE ates Qo DercrCoer ce.
THe Disnacr @F MARSACHISEITS

Beso, MARSACHUSETTS
aovreats Qres of, Avezicr,

Nope, N? 14-ce-loi4
 PeanasFé,

Hewerawe, Maran Lupies TALWANSI,
WudoosTiteTes, DISpurLiries, Tala

aN hema hus Dele L.S, tasreicr Tino Pazar nste

= Dheanants. ° Veurieas Yermos foe, LeAve Te > Rae
Ae TapreicaL. Piviicus Awncus Greine Burs

) Ver ries Menow To Vacare, Acepuit;
Creep do. \o! Mae. Cornet, | 1®, Expunce, bar Diemics - Fens ow
Ate, TSRC, maa Ph, ES. 37 Jueenciay,. ’

THe Lnret Gare Disrenr
Posse cVamemest’ Veeeh cena ©
Ene RACAL. 1 mucus Creve.

Feo, Rue co Coie abd ;

annie Pt Awiicne Cer ae S epee S$ MeriesSS
Foe. TR LFicAnO OF DF Deteicr JuseE

Hercenaiz, Mani Lunes “TAL WANS | —

 

 

_~s

gcyit 49
yoo 19

ae
7
m

EZ Zi Ke

NowComes terir 1ONER, Movror Poors Em micAL. Anarene Avicus Coes,
TO

 

 

Creisropre da lat mat Craomans, ig Peto, Teac, Ph. 6s, LeGien Lascenre -
AJnetetiaes, Sie GereLae,

CASEMIS Aue Poesururr a8 NEC Seenoy
wees GS Tre Topieial Cossucr Aus DIsAiLiTY Ror," be Aveecet

Fair, Wuree. Oar Aus is Cousineranen! OF THE Tena) of,
ey 6 (A% net, Seceno ITH, 24.2.) Moves THis Rowoe
over TO

ARLE Feneea
TMMed! ATELS| Diecttece te > Tuty- “Rats, CovennsriovaL Caucane!
To Coerecr We DAES ConctEALes Miccosmer hw

Inynerce Srinus-
THE Farlow? (38 usc, Seem) 35) (2.4) ce 25 ulee. Sernos 46S6\CY(s)(n) )
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 2 of 8

‘en NAAN! Qaatemes-

 

Lou oereLe, Manan Loniea TALwast 16 Ucceosm TuneLALL
C imue As A Puente Unites Qos Detect Coney Ae KEPT
Ponce TL CF TRE Unnt> Sere Coveritumiog, Ge Tormous Mavoasiy
Missratea> By Aromas STRATINE Arreensey ua Feria) foe THE
CNR CE OF THE Cecurr Exéeurné Foe tHe Wnts Smres Cavers He.
THe Fier Gear, See. Oemeez., 208, Repose Te Kepner Be.
Thuttemanos fe Mane A Pa|er Heres Ae Nomc€ oF Riis Expoemoy.

Facruauny, Crecwr byecunve 5 Miaoam, Gucans a Canes Misael THe vst
Vez. Rerroeney Jud Faraday Treat “ Thece Tabwant WAS Nowa fee
The Yesrnes OF Lhores Sates Dicteicor Janse fo2. THE bisreic’ oF
MACS ACH ASETTS BY “Veena “Bagack, OBAMA ) Ave Her. Nomnnoss
Whe Coori eMEts THE \\wne Graves Cente OAs May 8, ao. AL<o,

Qe Misco SRS “THE Fron THAT SZlscee “TAL Want “Receiver He2 Commissiod
On May 18, Son." Au Covet arious Age MAbE 1s RelevAsr Au Verearina
Prere.

Tre Creour Gezurve Trecuent Hee. Areeney oe. Omieewiee Win-
Hes oz. Mistepeeseuret Ry Omission £2 CoucenuMenr OF THE Frc
Tar Tore TAWA 1s Alien Kopaute Ave FreAunLenrty Sirtinus Ae

Aveores Quer, ant ts YenerAL. erode Te we Gicceme Cours
TuniciAL. Cas Fetencé OF THE Wott SIATE® : AG THE OFFICE OF THE
Clreum Exeesrve, Exeaunve fee. tHe Fesr Cea ens 1, Bereee
Arte, Coco. 18, A0VS. Tune TALwAu's Nowwarions, Apponstment

Pris Commissions Ave Voie Ae Buino Ao & Nuit Wink No VALI es
Foece Aur Arrecr, Avs Courenay Te Aemiclett OF THE Unves

Cowen THTION.

Genus Lee Face erase oe Color. of Lau, No Lower.
Re Quads By one, Conete, Hout Ave Sosare Tumcsaey Chumirrit-

   

 

a
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 3 of 8

Heer Anis
Veena mmevasr OF Faevs

Crrerenpre de letnare.Crrowies, Ne, Mio, TSec7 Ph. Sd, Laser LAseawé -
Joersnaa: Swoersr Serolae, ACACEMDS Bewotse Fizer Dany Sweens Lyons.

RTH Pour ins Suppoer OF Kis Motios Foe. Lene To Krecess As Empreicar.
Aanicare Cueme 5 Motes To TD rStpuAL FY Aues
Fictitious JbDaAL OFFICE, Gomer TALWAAI 5 Pasty, Monod Feo \ACAE,
Reuir, Expmice, Anas Ties Ave IF Caney To Tesey Mics

Cyerre Was Be A@E To beSe Fram PeesouhL Kuowlenck, Gepeeice
Pop Tormemanod To THE FollLowioe:

 

 

TED, Droceeén TUES

 

|. Bunce Cue 1s A StVene. PunicAL Aenwer; Coser Apparat
Jnnu€ oF ELEGnION Tee Cink Conn), Livers 3 Cricree Pauncad Rival.
hu Seca Accurate OF Koen ALIENS Tumoettis NATIOMAL
Baeey Scetero, Au Impose. nites Sree Cinzeny CemicAtly
TmneesouariuG A Lures Grn Cinzent ns Kis Brent Alias of
Brena, nese OBA TE A Juvenile Eeoaraare oF THE Unites

Sree. Geo. Sree Deprermesr Sraresr Vick Appeever AppuicariouS
For. 1474 Aun 1963, As Mane A rer Hocenr By Kerecence,

3. Bre Seemee Duo Awncug Cyewe Ave Best ALumne Ae
Peet OF Kuseitu Quareces Rieti ze

3
Pee THE CHicAce Comcit On Frese Kelarions. THe Exoaeasr;

Been Alia eneey Quer 13 A CFR” Alias foe THE CLAS OF 1941 Aud
AFFiAST. Awrcus Coie Feritiouee ig As Alumaus “Cre” Se The Class
OF I4GA. ALeo, TE Kussians Clicnecs |S Ao Cro uATTAse tks Avveuca AS
Bh Pefumsleasrty Narueslizes U.S. Crizel Fee Ukeame. He FALSIFies

Le eAuiAn Cinzauseip Papers Te Faaumré Vio 1S, Tnmieeanon Spins
Pre TResuTiits IS. NATIRALIZATION 6 Nuwlirias Ry Fi2hue Ae Teno.

3. "Rico QOhereer Cerece Secs Meo Fiuruces Razed Greteee's Ge neone
-2-
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 4 of 8

To DeFeaun Amezck Aue Resour Tyemavtiep 1S. Froaccia Lurea-
Crencruce. “THE Rusoay Ballon Waste Haruna oF KePuetic. oF
TurevestiA NATIOVAL “aeey SoEmep, FALse»/ Kesowny AS BARACK,
Hussens RAMA Ta TE ALIEN Wee Sweed 1st Pazyh2es Cantey OFFicE.
BeerBd WS Oval OFFICE Every Webuespiy Ar Bice Pm Wink A CAuney

List oe Seteme. OF Cemma AccecsaplishMENTs Age Ortee THe TO
Do. Ove Abel Serene mnichst> Sauce Aence Te ferezar TieweSiips

ce. Tisweial Sents foe TWo- Himeees Aus Fen THorses Daollaes Jag,
000.00) wo Cre Lowez. THE Guise OF Politica CourRIRuTIons OR
eerete Io-Home, PoliTicaL Fours Raieees, fee Sain Sum, See fee
ce: “oeama ALavaie oF THE fareza Couer “As Kazzexces Hee.

Gee (eo Lene. Tunce Wituam 1. O2ICK , PouTicar. Hose Avr
Dowares- Seo. Also, bezaick, \lattoo, Russell Gerece, TIL,
Jos S. Tieke, Haywoor Gaillia@ns Amul HApAg » Witla Nexser.3
Prirr PeiyAvAbhs MEHTA; Crenelia Pita], TeEvoR, MCFaDpeAN +
CoULEN - KesrelLy 5 Bead. Muutez; Ale Ar LEAST ElsHn-TWO
(3a) ema ALIEN - Propowres, Ceimansaur Docanerntuets ) PenmeusLy SeATED
TEREZAL. “Tunes, Trochlonwuls Top ieA TALWAvI.

UW. We Wucosriruret, ALias-Popases Trois TAL WANS Crs ' Tj
Deretus Te fa Corer Is Cucgesrs| Qwee. CemmeAL. A VERTIGAT ICN)
AS Refeezen By The Tusprree. Gaver, Me. Mica), J, HagowtZ., Te

‘Dieeeroe. Reseer RATES OF THE ArviuicreATVE OFFcE oF THE FoseeAl.
Coners. Soo Lertee. of Rereeean. AS MAte A Pacer Hezene By REFEEnce.

S, TE Nawuries Nommarion oF Dupiea TaLwant OF og, Aeree, M
8, 8014, Ase MAY 12, 3014, Commission Ace Von fhe Teno. fr NoTiMe
Dis Tre VALID, Pizpoetes Fereza. Au Bv- Rppote, Thee Avice
Me. Febony Huremas oe, Me. Davia Gloas THAT THEI, TUE Process
hus Cami Riew™® Were Benue. MaAuiciouety Ave TuresnouAuu/

Tmpetes of. Compremisers = Cemusrun) Vietatets. 1% usc, Serre
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 5 of 8

Bett Pros oe. 34a,

lo. Me. Lopea TALWAw Cemvally Concicnuss THe Gouece oF
Hee, DiGerrescts, Lire-Time, hence I hOponTMENT Aus Has
TSTOSTIOUALLY MARE MiesTHIEMEST OF Facts 1s Comsrlees fereran
“Reto Te DEF2AUD, Aut Decewe Lingaste, DerBututs Anis ALL
Commits RErerE THE OPEN, Fenera. Cover, TDcblopnds THE
Aceiast pro EM PieicAL. Amiens Cues Ae.

f, THs Tasu€ 18 Nor A Sransreey - Batausrets oe. Kes Sinicant
“Preees Yeeue. IT Is Neier & NES Cree Aus Courrcversy/

Rien.” oe CEE My “Bientk Ceenricar€, Narivi Tesue . THs
Tseu€ \S Po Guanes As CesTinucus TIMMicszArions Pop (xn)

Nameauzarios Tesue O28 Act Pup Camus IMMiG@arions FeAub
TasuE. THs 16u€ to Cxescrty A.“ Witur oF antes SareS Nano Airy TS.

¥, The Lei tes Snares Corsermsrions Mawes No Revisious foe A
“ feeeiey Peesmest "s Fade Wortes Gwres Oirizeus Cis usc, Sezriad
4), TMperent, Aas: Apponires FaneAl. Sunes oe Excuses
TMMIG@ATION FizAuts, OF THE Arzicas- Aeay “NeserO" Bea ABS:

Q, Tre Cemmnnre Ceorsspiaacy “Te Committ FRA Ag nec, Seznans
IBS) 1S Move THA DistmetiaG. Me, Danea TALWwasi, His

Bos Aefiemarw)e DUN To Toes Heese ty TO THE TeneraAL Bueen) OF
(Fen) TWETIGATION Avs To Tete Grep-Downs Reem Hee Tawatis

Aon “Been Auies” Renrias Super MEST.

lO. Aus “Cea unee Nish CeimnsaLey Docoueritntes, Ca srremevalyy

 Reerte ,, ALIBL- Appa ste, Sat Aetfiaad Semem Tuva Sunee. Rene.
Keema C2 DECLAZAST Sayent NANGHT:
“5 -
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 6 of 8

Caiclsios
“Tee Supeeme Coner Lee Anneecers ns Ree A itae. Jeeueé.

THE Supeeme Cover Fareurny Srares That A Coven Ture ALte/ Vor
oe Docousrimures Ave NoLLiFies OFFICE Dok Near Retove VALI
Ther BezAuse Av BLEcTe> Tem, Peotentess of Duearion Hie Been
Compleray Sanerigs. Arcot TO Rencte TIL, Seenow 2, Clase 1
OF THE Dwites Sark Consrmsr ins Creme THE Im Te...

“Veena, FeAeulesriy PERSOUATI & Woes Srares Cr nizeu
x ul ;

lo His Biem Auias As Baeadd Huser Oernd IC Pes Ceminsauy
“Peewipitets By 1% NOC, Cetra G1) Poo Fevscunesr “ feeeiens
“Hees Beucy \% CovsriruriessAuu] Yorn Ou ITS Face. So is TE

ALIBS- Appowret , criTicus © OF MAbAM Dumied TALWwAi,
Oz Ay oF HER, DEtsioUs, Cenees, MEMorAsDuM, Opmsious OR
Sursmeun. THEY Ae HocquerturieuAL. Au poreur Wwint No
LetsAL. Force, oc Arract (erect) Ave Mucr Be Hes Fae NAusiT:

PeacieransteLs), Feb rciry Hiren and ; Devise Stor Pritts ALL COMER.
Nictime of JuDcAL Aun ImMmusrArios Fava, Caces Musr BE
TDismisted 10 THEIZ Gurieen}]. THE Viermaizep DEFRA Muer BE
AeQuittes. Hele. Fictitious Kors Musr Re Evpuuse. THE
Aurwicimey 18 WoARLE To Poliag ITSELF Aus Musr = THIS MarTER
Throne The Anam wsrearive OFFICE oF THE FeseenL Cover ms Queer
\Witt TRE FereeAL. Boeeaw Uf, LesvESTionrions 5 “Poaue Coeeuprio.s /
Crime Kien L\ nat T. Qe. ATTACHES DEZemMRER. bf Io13,, ORAMA

Witte Reuse Cover. Bo “ Tower Durezfereuce Wire Ciwe Rint °

\Weite Howe Bre. Nompee. , WHF caiaad-43 pe Asie By Fer Diewme.
“Keaser S, Mveee..

 

tr Ig CormmaL. To Coucen. a2, Tisscce Trg Weneaner Teeue,
=(5 _
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 7 of 8

\nheeete Movies, rine, Creeoe/de 2 MAQ. Cunpua, he,
Empiecal. Amicas Creine \Vle , “Respect oun “Yreays fee. Iimmecure,
CeimiodAlizes De@pAuFicAno) OF Ficrimous, UnWccouermtas Aus
WwoCa sti Tur iovAL, Aliao- Appowtes Repco Dietecr ‘JLEGe
MaAAM Lita TALwaut From Reecepies iy THIS Maree. Bus
Prey omee Foemee. Von Martees oe. Hees Arree. Vers fos
Ficrimieus Word Aeoceeaxs

 

 
 
  

mi

C {Ae
: Fic. LiTleetOr. © Tnwsaricuse Eurema Reve! "Debe- Fer
Ona 's Yu nical. WeieeneR= \inrertcslewee, Kiva. Ce TIC.
Lire -Texyeen, Ug Vere. Vetoes “Taufeeioe. Orricee"= usA
fence TL, Seno a, Clawe 1- US Corssrute hoes, N pes It)
. Lasisr, Laverne \oeencas = CevetAe, Jerse Pearemus
Epwremdester, SAceapomusr, Empeicar Heacririvee “oun”
Rreoa, Diecoveree (26 Lec, Qt rions 526.) Coleasmest Necesmeny
Qicce \4ATe Res Corvseeesionn Lace uusuis-Daveoy onc, Chiusein
awe, OF Retern" Ceeri Fiat Awicus Coane, Niom Geewr
Fesewney Ale doit, Hegenasr HouetAeie, Me. Dowd J. Teump Se,
Voorn Gres Dereer ver. Lernes Grae Cower | Ropers

“THee= Vite Hower Vez piasr Divnuarion Eepert de. Krour "

\nune Vaee ere. NP Wa joaraoid-42
Ciwaner, Far Teeuen- Laveen)

 

 

Curomas, I lero, ER, rh ED.

 

 

LA

Ne, Crrmomens \o Tre Besr Cae Reacrmouer. ‘To ever. ame Rereee THE
Fenera Cover He Desresys Hie Copsests Wii To herr, He Wins By

Visnuze THE Lowes Cosr ns THE Lena Tanuerey |” Quere Vereanan

os Hows. TALI Ps, ScumeTEER, SRO Nob. SL, Eb.
Mi fo2ert 15, 194.1 = FerneeaAn Sibtrrs
Case 1:19-cr-10117-IT Document 595 Filed 11/08/19 Page 8 of 8

Fox Noe

1. Te qe Save of Canoe, Nera Correrrope' de liane. Coron

Ne Arto, 1.00) Phe, E pistemolocisr, CaceaDsraber, EmipieicAL.
~ Pract ities. , Least Lasgenté- Soestiaaly” Scrstae, 3 Juasr AcAnemous

Has Beas fucr To Be “ ecrzemeby RAGE uRy Fat Queveuwace trefiree,
(Pre: hence TE Peesinesma Verrnae Aus V6t- 02. Comunous PBmesial
Verna ( 194 = 9004)) J THE ConFinaunal OFRGAL, Toraucece Demesr
Ins “RetevAur Aus Vezerrm Paers 16 Quorem Ao: “IT Is Bernema.y Pave
To Fiun ALL OF M2, Cirapaarns ‘s Quali to A Swete Torvinuae 1

Me. Qrrevans \o Cuezersriy \iasoicriuey Arie FALSELY Tvpeitoes fee.

Make Pest Diecleeuets Quct Ao The Plates 02. Docume

“Before You. AoA “Mosrores Covccevanve daenicr “Arriaur 16 Bente

Wes no ANDER TE Feverar Creamy wo THE Mor Viel@ur fereal.

“Pas trestinziess REtAus£ & \y TRE NicGez. WAS Foecer Tes he Place \-
Quotinse Centerer Feemer, Fereral Those Temes B.Zacel 3 2.) You
Have \_Me. Crows | Desreoye> Some Gees, Heep; Erguer Fexeean Coceres |"
Q vovtis Cersoces feemer. Caer FeneraL Sune, CraeLes'P, Keteras
Pr * Me. Caroma As Miduces His ExcetLesr Spenkinsir Aus Werrmae-

Suis! "GQuerests Faites Quem Cover Heer G. ELAE Ruck.

Armes Commit rs THE Came CF Pi@bigwue ki THE Lorrie =
“Vest \Witer You boot Mow Aaour Barc, Husseias Caw Te." oe
“TYE Lares Prelicario) ‘ We Nowwuiriet ToREIGny Yapsineyi’ - Exum - Scen)

Dues we Ov Orne |” 44 yore. Mucha, Tseonetias ee
“Baeand, “Baeey Ceeero Vixeou ORAMAIL. Nest of We iA
Weer Hao Res Ac Vueneres By ’ Auies- Pippa sTe> “Beeaumve Beace Ass
Ce per Seovice Employers maine THE Reens ALias's Comm.
Mauinsi > “-reexr Crtpmas Hol Boe Tace No Acnas*

Nein Newe. \ictaras The CeinnsAL Cone Te CommmaaL Cone Vickareas tha!
= Be
